DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 6/1/2022. Claims 1-44 and 60-64 are currently pending. The cancelation of claims 45-59 is acknowledged. Claims 60-64 are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 15-21, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Leach (US 1183744) in view of Guiot (US 2003/0191001 A1).
	Regarding claim 1, Leach discloses a converting assembly (Fig. 1) for performing a plurality of conversion functions, including cuts and creases (pg. 1, lines 9-12), on sheet material to convert the sheet material into packaging templates (pg. 1, lines 9-21), the converting assembly comprising: a plurality of tool rollers comprising a first tool roller (25 – Fig. 16 as applied to 13, pg. 4, lines 81-84) on a first axle (24 – Fig. 16 as applied to 13, pg. 4, lines 81-84) and at least two tool rollers (two of 29 – Fig. 10 of 14 – Fig. 1; see Fig. 1, there are at least four) on a second axle (28 – Fig. 10 of 14 – Fig. 1), each of the tool rollers having one or more conversion tools (44 – Fig. 1 and 37 – Fig. 10) thereon, the one or more conversion tools comprising one or more knives or creasing tools (pg. 8, lines 119-126), the one or more conversion tools on an individual tool roller being configured to perform a subset of the plurality of conversion functions that convert the sheet material into packaging templates (pg. 4, lines 77-81 and 49-59), the first tool roller being rotatable on the first axle and the at least two tool rollers being rotatable on the second axle (see Fig. 1, the tool rollers are on respective axles, thus they rotate when the axles rotate).
	However, Leach does not disclose that the first tool roller is rotatable independent from the at least two tool rollers.
	Guiot teaches a converting assembly (Fig. 1) comprising a first tooling (the tooling on 52 – Fig. 1, para. 0048, lines 1-2) on a first axle (52 – Fig. 1) and a second tooling (the tooling on 62 – Fig. 1, para. 0048, lines 1-2) on a second axle (62 – Fig. 1), wherein the first tooling is rotatable independent from the second tooling (52 and 62 are driven by different and independent motors M52 and M62 respectively, para. 0058, lines 4-8, and see Fig. 3). One of ordinary skill in the art, upon reading the teaching of Guiot, would have recognized that driving the two axles independently allows the assembly to compensate for any calibration drift between the mechanical components that may arise during operation of the assembly. One of ordinary skill in the art would have further recognized that the first tooling, first axle, second tooling, and second axle of Guiot are analogous to the first tool roller, first axle, the at least two tool rollers, and second axle respectively of Leach since they are operated in the same manner to produce the same function.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the converting assembly of Leach such that the first tool roller is rotatable independent from the at least two tool rollers in the manner taught by Guiot in order to allow the converting assembly to compensate for any calibration drift that may arise during operation of the converting assembly and thereby improve the reliability of the converting assembly.

Leach, as modified by Guiot, further teaches (citations are to Leach unless otherwise noted):
	Claim 2, at least some of the plurality of tool rollers are arranged in a series adjacent to one another such that the plurality of tool rollers engage the sheet material sequentially (see Fig. 1, 14 follows 13).

	Claim 3, the first tool roller (25 – Fig. 16 as applied to 13, pg. 4, lines 81-84) is selectively rotatable on or about the first axle (24 – Fig. 16 as applied to 13, pg. 4, lines 81-84) to selectively engage the one or more conversion tools thereon with the sheet material (pg. 3, lines 88-92 as applied to 13, pg. 4, lines 81-84), and the at least two tool rollers (two of 29 – Fig. 10 of 14 – Fig. 1; see Fig. 1, there are at least four) on the second axle (28 – Fig. 10 of 14 – Fig. 1) are selectively rotatable on or about the second axle to selectively engage the one or more conversion tools on the at least two tool rollers with the sheet material (pg. 4, lines 10-17).

Claim 4, the first tool roller (25 – Fig. 16 as applied to 13, pg. 4, lines 81-84) comprises one or more separation knives (pg. 4, lines 77-84), the one or more separation knives being configured to transversely cut the sheet material into separate packaging templates, wherein the separate pieces are arranged successively in a feeding direction of the sheet material (see note). Note that the language “the one or more separation knives being configured to transversely cut the sheet material into separate packaging templates, wherein the separate pieces are arranged successively in a feeding direction of the sheet material” is a recitation of functional language. A recitation of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the function, then it meets the claim. In this case, since the knives of Leach make transverse cuts, they are capable of cutting a sheet into separate packaging templates if the specific dimensions and configuration of the sheet allow for it.

	Claim 5, the first tool roller (25 – Fig. 16 as applied to 13, pg. 4, lines 81-84) further comprises one or more transverse creasing tools (pg. 4, lines 77-84), the one or more transverse creasing tools being configured to form transverse creases in the sheet material as part of the conversion of the sheet material into packaging templates (pg. 4, lines 77-84).

	Claim 6, the first tool roller (25 – Fig. 16 as applied to 13, pg. 4, lines 81-84) further comprises one or more transverse creasing tools (pg. 4, lines 77-84), the one or more transverse creasing tools being configured to form transverse creases in the sheet material as part of the conversion of the sheet material into packaging templates (pg. 4, lines 77-84).

	Claim 7, the at least two tool rollers (71 – Fig. 5 and see Fig. 1) on the second axle (78 – Fig. 5) comprise first and second tool rollers (two of 71 – Fig. 5, see Fig. 1, there are more at least two tool rollers), each of the first and second tool rollers comprising a longitudinal creasing tool configured to form a crease in the sheet material as apart of the conversion of the sheet material into packaging templates (the grooves in 71 – Fig. 5). Note that this rejection and the rejection of each of its dependents is based on an alternative interpretation of Leach in which the at least two tool rollers are interpreted to be 71 – Fig. 5.

	Claim 8, the first and second tool rollers (two of 71 – Fig. 5) are configured to be selectively moved along a length of the second axle (pg. 2, lines 123-126).

	Claim 9, the first and second tool rollers (two of 71 – Fig. 5) are configured to move symmetrically along the length of the second axle (78 – Fig. 5) relative to a centerline (interpreted to be the longitudinal axis of 78 – Fig. 5) of the converting assembly (pg. 2, lines 123-126).

	Claim 15, the plurality of tool rollers comprises at least two tool rollers (29 – Fig. 10 of 12 – Fig. 1) on a third axle (28 – Fig. 10 of 12 – Fig. 1), the at least two tool rollers on the third axle being selectively rotatable on or about the third axle to selectively engage the one or more conversion tools on the at least two tool rollers on the third axle with the sheet material (pg. 4, lines 10-17).

	Claim 16, the at least two tool rollers (29 – Fig. 10 of 12 – Fig. 1) on the third axle (28 – Fig. 10 of 12 – Fig. 1) comprise first and second tool rollers on the third axle (two of 29 – Fig. 10 of 12 – Fig. 1, see Fig. 1, there are at least four rollers), each of the first and second tool rollers on the third axle comprising one or more flap knives (pg. 3, lines 115-119), the one or more flap knives being configured to form cuts in the sheet material to at least partially define flaps in the packaging templates (pg. 3, lines 115-119).

	Claim 17, the at least two tool rollers (29 – Fig. 10 of 12 – Fig. 1) on the third axle (28 – Fig. 10 of 12 – Fig. 1) comprise first and second tool rollers on the third axle (two of 29 – Fig. 10 of 12 – Fig. 1, see Fig. 1, there are at least four rollers), each of the first and second tool rollers on the third axle comprising one or more longitudinal knives (pg. 3, lines 115-119 and see Fig. 10) configured to form longitudinal cuts in the sheet material (pg. 3, lines 115-119 and see Fig. 10).

	Claim 18, the at least two rollers (29 – Fig. 10 of 12 – Fig. 1) on the third axle (28 – Fig. 10 of 12 – Fig. 1) are configured to be selectively moved along a length of the third axle (pg. 4, lines 14-18).

	Claim 19, the at least two tool rollers (29 – Fig. 10 of 12 – Fig. 1) are configured to move (pg. 4, lines 14-18) symmetrically along the length of the third axle (28 – Fig. 10 of 12 – Fig. 1) relative to a centerline (the centerline of 28 – Fig. 10 of 14 – Fig. 1) of the converting assembly (see Fig. 1), such that the at least two tool rollers simultaneously move away from one another towards opposing ends of the third axle or towards each other neat the centerline of the converting assembly (pg. 4, lines 14-18, since the at least two tool rollers are adjustable independently from each other, they are capable of being adjusted such that they simultaneously move towards and away from each other).

	Claim 20, one or more resilient members (56 – Fig. 4) positioned adjacent to one or more of the one or more conversion tools (56 – Fig. 4 is near the conversion tools, thus it is interpreted as adjacent to the conversion tools), the one or more resilient members being configured to facilitate withdrawal of the one or more conversion tools from the sheet material after the one or more conversion tools perform the conversion functions of the sheet material (note that the phrase “configured to facilitate withdrawal” does not require any specific functionality from the one or more resilient members other than not preventing the one or more conversion tools from being removed from the sheet material, in this case, since the one or more resilient members do not inhibit removal of the one or more conversion tools from sheet material, they are interpreted to “facilitate withdrawal of the one or more conversion tools from the sheet material”).

	Claim 21, a drive belt (18 – Fig. 1), the drive belt being configured to assist with advancing the sheet material through the converting assembly (pg. 2, lines 38-41).

	Claim 24, one or more support rollers (the feed rolls of 6 – Fig. 1; pg. 2, lines 9-17).

	Claim 25, the one or more support rollers (the feed rolls of 6 – Fig. 1; pg. 2, lines 9-17) comprise a single support roller (one of the feed rolls of 6 – Fig. 1) positioned opposite to each of the plurality of tool rollers (see Fig. 1).

	Claim 26, the one or more support rollers (the feed rolls of 6 – Fig. 1; pg. 2, lines 9-17) comprise a support roller (one of the feed rolls of 6 – Fig. 1) positioned opposite to each of the plurality of tool rollers (see Fig. 1).

	Claim 27, for at least one of the one or more conversion tools (44 – Fig. 1), only a portion of the at least one conversion tool is used to perform a conversion function for a packaging template having a first size and a substantial portion of the at least one conversion tool is used to perform a conversion function for a packaging template having a second size (see note). Note that the language “only a portion of the at least one conversion tool is used to perform a conversion function for a packaging template having a first size and a substantial portion of the at least one conversion tool is used to perform a conversion function for a packaging template having a second size” is a recitation of intended use. In this case, since the conversion tool stretches across the width of the converting assembly and packaging templates of different widths can be processed by the conversion, when different widths of packaging templates are fed to the conversion assembly, the portion amount of the conversion tool will be different. Therefore, the conversion tool is capable of using a portion for one packaging template and a substantial portion for another packaging template.

	Claim 28, one or more of the tool rollers (25 – Fig. 16 as applied to 13, pg. 4, lines 81-84, and 29 – Fig. 10 of 14 – Fig. 1) are configured to have their conversion tools (44 – Fig. 1 and 37 – Fig. 10) disengaged from the sheet material and repositioned while one or more of the other tool rollers are performing conversion functions on the sheet material (see note). Note that the language “are configured to have their conversion tools disengaged from the sheet material and repositioned while one or more of the other tool rollers are performing conversion functions on the sheet material” is a recitation of functional language. In this case, Leach discloses on pg. 3, lines 108-115 that the conversion tools are substitutable. Therefore, it is possible to remove a conversion tool on one roller thereby disengaging the conversion tool from the sheet material while the other tool roller is performing conversion functions on the sheet material.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Leach (US 1183744) in view of Guiot (US 2003/0191001 A1) and Roberts (US 2010/0236431 A1).
	Regarding claim 22, Leach, a modified by Guiot, discloses essentially all of the elements of the claimed invention in claim 21.
	However, Leach and Guiot do not disclose that the drive belt is configured to limit or prevent the sheet material from folding up or down as the sheet material advances thought the converting assembly.
	Roberts teaches an advancement mechanism in the form of drive belt (40 – Fig. 1) in combination with an upper drive belt (56 – Fig. 1), wherein the drive belt is configured to limit or prevent the sheet material from folding up or down as the sheet material advances through an assembly (in combination with 56 – Fig. 1 which is spring loaded against the drive belt, para. 0090). One of ordinary skill in the art, upon reading the teaching of Roberts, would have recognized that the advancement mechanism of Roberts is analogous to the advancement mechanism (10 – Fig. 1) of Leach and the advancement mechanism of Roberts could be substituted for the advancement mechanism in the conversion assembly of Leach with no loss of functionality of the converting assembly of Leach.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the advancement mechanism of Leach for the advancement the advancement mechanism of Roberts since the two advancement mechanisms are analogous.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Leach (US 1183744) in view of Guiot (US 2003/0191001 A1) and Langen (US 2003/0106899 A1).
	Regarding claim 23, Leach, as modified by Guiot, discloses essentially all of the elements of the claimed invention in claim 1.
	However, Leach and Guiot do not disclose a brush.
	Langen teaches an assembly comprising a brush (1043 – Fig. 34) positioned adjacent to an operating unit (1100 – Fig. 34), the brush being configured to limit or prevent sheet material from folding up or down after the sheet material passes by the operating unit (par. 0182). One of ordinary skill in the art, upon reading the teaching of Langen, would have recognized that using the brushes to maintain the sheet material in the proper position improves the reliability of the assembling by ensuring that further operations on the sheet material is performed on the intended portion of the sheet material.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the converting assembly of Leach and Guiot to include a brush after any of the tool rollers as suggested by Langen in order to improve the reliability of the converting assembly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-33, 35-39 and 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leach (US 1183744).
	Regarding claim 29, Leach discloses a converting machine for converting sheet material into packaging templates (pg. 1, lines 9-21), the converting machine comprising: an advancement mechanism (10 – Fig. 1) configured to advance the sheet material through the converting machine (pg. 5, lines 106-121); and a converting assembly (Fig. 1) configured to perform a plurality of conversion functions on the sheet material to convert the sheet material into packaging templates, the converting assembly comprising at least first (13 – Fig. 1) and second (14 – Fig. 1) roller sets, wherein: the first roller set comprises a first tool roller (25 – Fig. 16 as applied to 13, pg. 4, lines 81-84) on a first axle (24 – Fig. 16 as applied to 13, pg. 4, lines 81-84), the first tool roller comprising one or more transverse conversion tools (44 – Fig. 1) thereon, the first tool roller being selectively rotatable on or about the first axle to selectively engage the one or more transverse conversion tools thereon with the sheet material (pg. 3, lines 88-92 as applied to 13, pg. 4, lines 81-84), and the second roller set comprises at least first and second tool rollers (two of 29 – Fig. 10 of 14 – Fig. 1) on a second axle (28 – Fig. 10 of 14 – Fig. 1), each of the first and second tool rollers on the second axle comprising one or more transverse conversion tools and/or one or more longitudinal conversion tools (37 – Fig. 10) thereon, the first and second tool rollers being selectively rotatable on or about the second axle to selectively engage the one or more transverse conversion tools and/or the one or more longitudinal conversion tools thereon with the sheet material (pg. 4, lines 10-17), the first and second tool rollers being selectively movable along a length of the second axle to reposition the one or more transverse conversion tools and/or the one or more longitudinal conversion tools relative to the sheet material (pg. 4, lines 13-17), the first and second tool rollers being selectively movable along the length of the second axle while the advancement mechanism continuously advances the sheet material through the converting machine (pg. 4, lines 13-17, since the first and second tool rollers are movable independent of the other mechanisms of the converting assembly, via a set screw, the first and second tool rollers are fully capable of being moved along the length of the second axle at the same time the advancement mechanism is advancing sheet material).

Leach further discloses:
	Claim 30, the second roller set (14 – Fig. 1) further comprises third and fourth tool rollers (two more of 29 – Fig. 10 of 14 – Fig. 1) on the second axle (28 – Fig. 10 of 14 – Fig. 1), each of the third and fourth tool rollers comprising one or more transverse conversion tools and/or one or more longitudinal conversion tools (37 – Fig. 10).

	Claim 31, the converting assembly further comprises a third roller set (12 – Fig. 1), the third roller set having at least first and second tool rollers (29 – Fig. 10 of 12 – Fig. 1) on a third axle (28 – Fig. 10 of 12 – Fig. 1), each of the first and second tool rollers on the third axle having one or more transverse conversion tool and/or one or more longitudinal conversion tools (37 – Fig. 10 of 12 – Fig. 1).

	Claim 32, movements of the first and second tool rollers (two of 29 – Fig. 10 of 14 – Fig. 1) are symmetrical about a centerline (the longitudinal axis of 28 – Fig. 10 of 14 – Fig. 1) of the converting assembly (see Fig. 1).

	Claim 33, the feed changer (1 – Fig. 1, Pettersson) is configured to change which sheet material is fed into the converting machine even while the converting assembly completes the conversion functions on a previous packaging template. Note that the feed changer works independently of the converting assembly and thus is capable of changing the sheet material as the converting assembly completes conversion functions on a previous packaging template.

	Claim 35, the advancement mechanism (10 – Fig. 1) comprises one or more support rollers (50 – Fig. 3) positioned opposite to the tool roller (see Fig. 1).

	Claim 36, the advancement mechanism comprises one or more drive belts (18 – Fig. 1). Note this is rejection is based on an alternative interpretation of Leach in which the advancement mechanism is interpreted to be the assembly of 6, 17, and 18 – Fig. 1.

	Claim 37, a control system (the structure of the converting machine that drives the tool rollers and the advancement mechanism) configured to synchronize movements of the tool rollers and a speed at which the advancement mechanism advances sheet material through the converting machine (pg. 5, line 130 – pg. 6, line 20).

	Claim 38, the control system is configured to rotate the tool rollers to engage the conversion tools with predetermined portions of the sheet material (pg. 5, line 130 – pg. 6, line 20).

	Claim 39, the control system is configured to rotate the tool rollers to engage the conversion tools with predetermined portions of the sheet material at least partially based on the advancement speed of the sheet material (pg. 5, line 130 – pg. 6, line 20).

	Claim 41, a mechanism (2 – Fig. 1, Pettersson) for preventing the sheet material from undesirably folding (para. 0021, lines 1-3, the mechanism comprises an upper plate and a lower plate through which the sheet material passes, the upper and lower plates prevent the sheet material from undesirably folding, Pettersson).

	Claim 42, the mechanism (2 – Fig. 1, Pettersson) for preventing the sheet material from undesirably folding comprises a plurality of retention elements (20, 21 – Fig. 1, Pettersson), the plurality of retention elements being arranged and configured to hold the sheet material in a bow or arch shape (para. 0024, Pettersson), wherein holding the sheet material in a bow or arch shape is configured to keep the sheet material straight in a direction perpendicular to a curvature of the bow or arch, even when the sheet material includes fanfold creased therein (para. 0024, Pettersson).

	Claim 43, the direction perpendicular to a curvature of the bow or arch is parallel to a feed direction of the sheet material through the converting machine (para. 0024, Pettersson).

Claim Rejections - 35 USC § 103 (of claims depending from claim 29)
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Leach (US 1183744) in view of Pettersson (US 2004/0089692 A1).
Regarding claim 34, Leach discloses essentially all of the elements of the claimed invention in claim 29.
However, Leach does not disclose a feed changer configured to selectively feed sheet materials having different characteristics into the converting machine.
Pettersson teaches a feed changer (1 – Fig. 1) configured to selectively feed sheet material having different characteristics into a machine (para. 0001). One of ordinary skill in the art, upon reading the teaching of Pettersson, would have recognized that the feed changer of Pettersson can be used to feed sheet material to the converting assembly of Leach.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the converting machine of Leach to include a feed changer as taught by Pettersson. One of ordinary skill in the art would have been motivated to make this modification in order to allow the machine to continuously run without requiring a pause to load a new roll of material.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Leach (US 1183744) in view of Tokuno (US 4224847).
	Regarding claim 40, Leach discloses essentially all of the elements of the claimed invention in claim 37.
	However, Leach does not disclose that the control system is configured to cause the first and second tool rollers to be repositioned.
	Tokuno teaches a control system (4 – Fig. 6) configured to cause first and second tools (513 – Fig. 1) on a shaft (1 – Fig. 1) to be repositioned along the length of the shaft after performing functions (col. 5, lines 24-53). One of ordinary skill in the art, upon reading the teaching of Tokuno, would have recognized that the first and second tools of Tokuno are analogous to the first and second tool rollers of Leach and the shaft of Tokuno is analogous to the second axle of Leach.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the converting machine of Leach to include a control system as suggested by Tokuno. One of ordinary skill in the art would have been modified to make this modification in order to automate the shifting of the tool rollers along the second axle and thus reduce the labor required to operate the converting machine.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Leach (US 1183744) in view of Langen (US 2003/0106899 A1) and Bormann (US 2018/0339416 A1).
	Regarding claim 44, Leach discloses essentially all of the elements of the claimed invention in claim 41.
	However, Leach does not disclose a brush.
	Langen teaches a mechanism for preventing sheet material from undesirably folding comprising one or more brushes (1043 – Fig. 34) that engage the sheet material and rotates to prevent the sheet material from folding, and/or straighten out the sheet material if already folded (para. 0182). One of ordinary skill in the art, upon reading the teaching of Langen, would have recognized that the brushes could be employed near any of the tool rollers to aid in keeping the material flat after the tool rollers and thus improving the reliability of the converting machine.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the converting assembly of Leach to include a brush after any of the tool rollers as suggested by Langen in order to improve the reliability of the converting assembly.
	However, Leach, as modified by Langen, does not teach that the brush is rotatable.
	Bormann teaches a converting machine comprising a brush, wherein the brush can be either a strip or a roller (para. 0197). One of ordinary skill in the art, upon reading the teaching of Bormann, would have recognized that a brush in the form of a strip and a brush in the form of a roller are equivalent and substitutable structures.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the brush of Leach and Langen to be a roller and thus rotatable since the strip brush of Leach and Langen is equivalent and substitutable with a roller brush as taught by Bormann.


Allowable Subject Matter
Claims 60-64 are allowed.
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.

	Regarding claim 1, applicant argues the following:
“Leach does not disclose that its various knives and creases on the different shafts are rotatable independent of one another. Rather, as noted above, Leach explicitly discloses that its various knife and creaser carrying shafts all rotate together at the same speed. Therefore, the knives/creases and associated shafts cannot rotate independent of one another as required by claim 1.”

In response it is noted that the current rejection of claim 1 relies on the combination of Leach and Guiot. Guiot is relied upon for the teaching of tools rotatable independent of one another.

	Regarding claim 29, applicant argues the following:
“Leach does not disclose that the position of the knives or creasers can be adjusted along the length of their associated bar or shafts while the material is being advanced through the machine. Rather, as noted above, Leach discloses that the knives and creasers are secured in place with set screws. In order to reposition the knives and creases, the set screws have to be manually loosened, the knives/creasers moved, and then the set screws have to be retightened. Clearly it would be impossible to manually reposition the knives/creases while the shafts they are mounted on rotate to advance the material through the machine. Rather, the advancement of the material would have to be stopped, the knives/creasers individually repositioned, and then the material could be advanced again. Therefore, Leach does not disclose a system that allows for repositioning of the knives/creases along the length of the associated shafts while the material is continuously advanced through the machine.”

However, as acknowledged by applicant, the first and second tool rollers are secured to the second axle using set screws. These set screws can be loosened to allow the first and second tool rollers to be moved along the length of the second axle. The relevant claim language recites “the first and second tool rollers being selectively movable along the length of the second axle while the advancement mechanism continuously advances the sheet material through the converting machine.” This limitation is a recitation of functional language. A recitation of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the function, then it meets the claim. In this case, the first and second tool rollers must simply be capable of moving along the length of the second axle at the same time the advancement mechanism is advancing sheet material. Since the set screws can be loosened and the first and second tool rollers slid along the length of the second axle while the second axle is spinning, the first and second tool rollers can also be slid along the length of the second axle while the advancement mechanism is advancing sheet material. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
9/13/2022